DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 09/30/2022 for response of the office action mailed on 06/30/2022. Independent Claims 1 and 15 are amended. No claims are added or cancelled. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim  8 in line 6,  replace ”first comprises” with “comprises first” ;
Please note that the objection was issued in the first office action, but, somehow, didn’t get     corrected. Applicant is requested to amend the claim language in the next office action.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12 and 15-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Bergman et. al (2016/0360551), Bergman hereinafter, in view of Xiong et al. (2016/0226639), Xiong hereinafter.

Re. claim 1, Bergman teaches a method by a user equipment (UE) (Fig.1-5/Fig. 10 & ¶0017 - a method performed by a User Equipment (UE) having a limited (e.g., reduced) UE bandwidth as compared with regular UEs. The method comprises receiving, from a network node, a system information block which is configured for UEs having said limited UE bandwidth, the system information block comprising information related to a configuration of a common search space of a physical control channel for UEs having said limited UE bandwidth. Fig.1-5/Fig. 10 & ¶0145 -  ) the method comprising: receiving, from a network side device, a first message specific to a cell, wherein the first message comprises first common configuration information for a physical uplink control channel (PUCCH) (Fig.1-5 & ¶0017 - a method performed by a User Equipment (UE) having a limited (e.g., reduced) UE bandwidth as compared with regular UEs. The method comprises receiving, from a network node, a system information block  which is configured for UEs having said limited UE bandwidth, the system information block comprising information related to a configuration of a common search space of a physical control channel for UEs having said limited UE bandwidth.. ¶0086 - A network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. Fig.7 & ¶0145- method 7000 performed by a network node, such as an eNB … comprise transmitting 7010, to one or several UEs, a system information block (i.e., LC-SIB) which is configured for UEs having a limited UE bandwidth, LC-SIB is the first message. Fig.1-5 & ¶0092 - The LC-SIB configuration of LC-PDCCH common search space may for instance include one or more of the following parameters: ¶0103 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset). The information as disclosed in ¶0092 & ¶0103, is applicable for a group of UEs as served by a specific cell, similar to instant application at least in ¶0078), and wherein the first common configuration information is associated with a first subband and comprises frequency hopping information for the PUCCH (Fig.1-5 & ¶0083/¶0168 – First subband refers to LTE wider system bandwidth and second subband refers to narrow/limited bandwidth for MTC/low complex devices, Here, wider system bandwidth is common configuration information for all UEs); receiving, from the network side device, a second message specific to the UE in the cell, wherein the second message comprises first dedicated configuration information for the PUCCH (Fig.1-5 & ¶0039 - receiving, from a network node, a random access response (RAR) which is configured for UEs having said limited UE bandwidth, the random access response comprising Downlink Control Information (DCI) for the UE having said limited UE bandwidth. Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE.  Fig. 4 & ¶0114 - The UE uses or otherwise utilizes the DCI in LC-RAR to receive the initial LC-PDCCH(s). Three unicast LC-PDCCHs are illustrated in DL subframe B in FIG. 4, where each LC-PDCCH is for a different UE. Fig. 4 & ¶0119 - The minimum information of LC-PDCCH that needs to be carried by the new RAR (i.e., LC-RAR, second message) would typically be the DL resource block assignment for unicast LC-PDCCH (e.g., start PRB index of the 6-PRB group for MTC UE). Fig. 4 & ¶0120 - LC-PDCCH configuration info… are: ¶0122 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset); Fig.11 & ¶0163 - transmitting 11010, to a UE having a limited UE bandwidth (e.g. a Rel-13 low-complexity UE) as compared with regular UEs (e.g., UEs of earlier releases), a random access response (i.e., LC-RAR) which is configured for UEs having said limited UE bandwidth – LC-RAR / RAR is the second message), and wherein the first dedicated configuration information is associated with a second subband and comprises a code rate for the PUCCH (Fig.1-5 & ¶0083/¶0168 – First subband refers to LTE wider system bandwidth and second subband refers to narrow/limited bandwidth for MTC/low complex devices, Here, wider system bandwidth is common configuration information for all UEs. Fig.1-5 & ¶0046 – RAR (second message) may include uplink resource allocation for an uplink physical channel.  RAR may include 3-bit MCS (Code rate) information for an uplink physical channel. Fig.1-5 &¶0047 -  RAR  (second message) which is configured for UEs having said limited UE bandwidth (second subband). Fig.4 & ¶0114 - UE uses or otherwise utlizes the DCI in LC-RAR to receive the initial LC-PDCCH(s).  Three unicast LC-PDCCHs ….where each LC-PDCCH is for a different UE); 
Even though, Bergman teaches wherein the first common configuration information is associated with a first subband and ………………………………,  Bergman does not expressly teach the claimed feature, such as “comprises a frequency hopping information for the PUCCH“; Bergman also does not expressly teach sending, to the network side device, the PUCCH according to the first common configuration information and the first dedicated configuration information.
However, in the analogous art, Xiong explicitly discloses wherein the first common configuration information is associated with a first subband and comprises frequency hopping information for the PUCCH. (Fig. 1-4 & ¶0034 - separate MTC PUCCH regions may be defined adjacent or near (i.e., within a few physical resource blocks) to the legacy PUCCH regions, close to the system bandwidth edge. ….. The legacy and MTC PUCCH regions may be allocated by the eNB and the resources identified by the UE. Fig. 1-4 & ¶0035 - the MTC PUCCH region 314, along with the legacy PUCCH regions 312, use inter-slot frequency hopping.  Fig. 1-4 & ¶0036 - frequency hopping occurs to maximize frequency diversity (about a 2 dB gain) by symmetrical (or mirrored) inter-slot frequency hopping isolated to the type of PUCCH region, legacy or MTC. That is,….the MTC UEs frequency hop between physical resource blocks associated with MTC PUCCH regions but not between physical resource blocks associated with legacy PUCCH regions. Fig. 1-4 & ¶0037 - The MTC PUCCH regions may be configured in a cell- or UE-specific manner (e.g., via SIB or RRC control signaling) on a per-slot basis considering inter-slot frequency hopping. Fig. 1-4 & ¶0040 - Similar to independent per-slot MTC PUCCH starting offset configuration,  multiple MTC PUCCH starting offsets, NPUCCH.MTC_.set.()  and NPUCCH.MTC_.set.(1) may be configured in a cell- or UE-specific manner. In this case, each offset defines, rather than a subframe or slot-based offset, a different set of N subframes for inter-subframe or inter-subframe-set frequency hopping. This provides additional flexibility to schedule physical resource allocation independently for each set of N subframes. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth support and for UEs in an enhanced coverage mode.….physical structures for a PUCCH to handle retuning time for MTC UEs with reduced bandwidth support to support slot- or subframe-level frequency hopping. Fig. 1-4 & ¶0049 - In operation 402, the UE may receive PUCCH signaling from the eNB. The PUCCH signaling may indicate whether or not frequency hopping is to be used as well as the type of frequency hopping (inter-subframe or inter-slot), the number of consecutive subframes before frequency hopping if the UE is in enhanced coverage mode….Both the legacy and MTC parameters may be signaled by higher layer control signaling, via cell-specific signaling such as the master information block (MIB) or an existing or new system information block (SIB) or UE-specific dedicated RRC signaling.  Fig. 1-4 & ¶0050 - The PUCCH allocation may comprise PUCCH resources for frequency hopping. The frequency hopping may be intra-subframe (inter-slot) or inter-subframe. …. The system bandwidth (first subband) may be 20 MHz.), sending, to the network side device, the PUCCH according to the first common configuration information and the first dedicated configuration information, the PUCCH via the second subband. (Fig. 1-4 & ¶0035 - MTC PUCCH region 314, along with the legacy PUCCH regions 312, use inter-slot frequency hopping.  Fig. 1-4 & ¶0039 - an EC-MTC PUCCH region may comprise two sub-regions (EC-MTC PUCCH sub-region 1 and EC-MTC PUCCH sub-region 2). …. Inter-subframe frequency hopping can be applied following a pattern such that the EC-MTC UE transmits PUCCH control signals on one edge of the system bandwidth (EC-MTC PUCCH sub-region 1) over N consecutive UL subframes and then switches to the other edge of the system bandwidth (EC-MTC PUCCH sub-region 2), with N≧1. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth (i.e., second  subband) support and for UEs in an enhanced coverage mode.  Fig. 1-4 & ¶0054 - UE may determine at operation 412 whether it is to frequency hop during the next subframe and, if so, whether an SRS signal is scheduled to be transmitted by the UE. Fig. 1-4 & ¶0056 - If the UE determines at operation 412 ….. after dropping the SRS in operation 414 (i.e., frequency hop during the next subframe,  see ¶0054), at operation 416 the UE may transmit …… entirely separate MTC PUCCH regions adjacent or near to the legacy PUCCH regions (i.e., with frequency hopping, see ¶0035, ¶0039)). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) to include Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support, because it provides additional flexibility in scheduling resource allocation by permitting the MTC PUCCH regions in each slot to be scheduled independently, thereby, improves link budget by reducing the number of repetitions for reduced bandwidth UEs and UEs in enhanced coverage mode. (¶0005/¶0037, Xiong)
Re. claim  8, Bergman teaches an apparatus (Fig. 10, 10), comprising: at least one processor (Fig. 10, 12); and Atty. Docket: 4657-79401 (84502103US06) a memory (Fig. 10, 13) coupled to the at least one processor and configured to store instructions that, when executed by the at least one processor, cause the apparatus to (Fig. 10 & ¶0144) : receive, from a network side device, a first message specific to a cell, wherein the first message first comprises common configuration information for a physical uplink control channel (PUCCH) (Fig.1-5 & ¶0017 - a method performed by a User Equipment (UE) having a limited (e.g., reduced) UE bandwidth as compared with regular UEs. The method comprises receiving, from a network node, a system information block  which is configured for UEs having said limited UE bandwidth, the system information block comprising information related to a configuration of a common search space of a physical control channel for UEs having said limited UE bandwidth.. ¶0086 - A network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. Fig.7 & ¶0145- method 7000 performed by a network node, such as an eNB … comprise transmitting 7010, to one or several UEs, a system information block (i.e., LC-SIB) which is configured for UEs having a limited UE bandwidth, LC-SIB is the first message. Fig.1-5 & ¶0092 - The LC-SIB configuration of LC-PDCCH common search space may for instance include one or more of the following parameters: ¶0103 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset). The information as disclosed in ¶0092 & ¶0103, is applicable for a group of UEs as served by a specific cell, similar to instant application at least in ¶0078), and wherein the first common configuration information is associated with a first subband and comprises frequency hopping information for the PUCCH (Fig.1-5 & ¶0083/¶0168 – First subband refers to LTE wider system bandwidth and second subband refers to narrow/limited bandwidth for MTC/low complex devices, Here, wider system bandwidth is common configuration information for all UEs); receive, from the network side device, a second message specific to the apparatus in the cell, wherein the second message comprises first dedicated configuration information for the PUCCH (Fig.1-5 & ¶0039 - receiving, from a network node, a random access response (RAR) which is configured for UEs having said limited UE bandwidth, the random access response comprising Downlink Control Information (DCI) for the UE having said limited UE bandwidth. Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE.  Fig. 4 & ¶0114 - The UE uses or otherwise utilizes the DCI in LC-RAR to receive the initial LC-PDCCH(s). Three unicast LC-PDCCHs are illustrated in DL subframe B in FIG. 4, where each LC-PDCCH is for a different UE. Fig. 4 & ¶0119 - The minimum information of LC-PDCCH that needs to be carried by the new RAR (i.e., LC-RAR, second message) would typically be the DL resource block assignment for unicast LC-PDCCH (e.g., start PRB index of the 6-PRB group for MTC UE). Fig. 4 & ¶0120 - LC-PDCCH configuration info… are: ¶0122 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset); Fig.11 & ¶0163 - transmitting 11010, to a UE having a limited UE bandwidth (e.g. a Rel-13 low-complexity UE) as compared with regular UEs (e.g., UEs of earlier releases), a random access response (i.e., LC-RAR) which is configured for UEs having said limited UE bandwidth – LC-RAR / RAR is the second message), and wherein the first dedicated configuration information is associated with a second subband and comprises a code rate for the PUCCH (Fig.1-5 & ¶0083/¶0168 – First subband refers to LTE wider system bandwidth and second subband refers to narrow/limited bandwidth for MTC/low complex devices, Here, wider system bandwidth is common configuration information for all UEs. Fig.1-5 & ¶0046 – RAR (second message) may include uplink resource allocation for an uplink physical channel.  RAR may include 3-bit MCS (Code rate) information for an uplink physical channel. Fig.1-5 &¶0047 -  RAR  (second message) which is configured for UEs having said limited UE bandwidth (second subband). Fig.4 & ¶0114 - UE uses or otherwise utlizes the DCI in LC-RAR to receive the initial LC-PDCCH(s).  Three unicast LC-PDCCHs ….where each LC-PDCCH is for a different UE); 
Even though, Bergman teaches wherein the first common configuration information is associated with a first subband and ………………………………,  Bergman does not expressly teach the claimed feature, such as “comprises a frequency hopping information for the PUCCH“; Bergman also does not expressly teach send, to the network side device, the PUCCH according to the first common configuration information and the first dedicated configuration information.
However, in the analogous art, Xiong explicitly discloses wherein the first common configuration information is associated with a first subband and comprises frequency hopping information for the PUCCH. (Fig. 1-4 & ¶0034 - separate MTC PUCCH regions may be defined adjacent or near (i.e., within a few physical resource blocks) to the legacy PUCCH regions, close to the system bandwidth edge. ….. The legacy and MTC PUCCH regions may be allocated by the eNB and the resources identified by the UE. Fig. 1-4 & ¶0035 - the MTC PUCCH region 314, along with the legacy PUCCH regions 312, use inter-slot frequency hopping.  Fig. 1-4 & ¶0036 - frequency hopping occurs to maximize frequency diversity (about a 2 dB gain) by symmetrical (or mirrored) inter-slot frequency hopping isolated to the type of PUCCH region, legacy or MTC. That is,….the MTC UEs frequency hop between physical resource blocks associated with MTC PUCCH regions but not between physical resource blocks associated with legacy PUCCH regions. Fig. 1-4 & ¶0037 - The MTC PUCCH regions may be configured in a cell- or UE-specific manner (e.g., via SIB or RRC control signaling) on a per-slot basis considering inter-slot frequency hopping. Fig. 1-4 & ¶0040 - Similar to independent per-slot MTC PUCCH starting offset configuration,  multiple MTC PUCCH starting offsets, NPUCCH.MTC_.set.()  and NPUCCH.MTC_.set.(1) may be configured in a cell- or UE-specific manner. In this case, each offset defines, rather than a subframe or slot-based offset, a different set of N subframes for inter-subframe or inter-subframe-set frequency hopping. This provides additional flexibility to schedule physical resource allocation independently for each set of N subframes. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth support and for UEs in an enhanced coverage mode.….physical structures for a PUCCH to handle retuning time for MTC UEs with reduced bandwidth support to support slot- or subframe-level frequency hopping. Fig. 1-4 & ¶0049 - In operation 402, the UE may receive PUCCH signaling from the eNB. The PUCCH signaling may indicate whether or not frequency hopping is to be used as well as the type of frequency hopping (inter-subframe or inter-slot), the number of consecutive subframes before frequency hopping if the UE is in enhanced coverage mode….Both the legacy and MTC parameters may be signaled by higher layer control signaling, via cell-specific signaling such as the master information block (MIB) or an existing or new system information block (SIB) or UE-specific dedicated RRC signaling.  Fig. 1-4 & ¶0050 - The PUCCH allocation may comprise PUCCH resources for frequency hopping. The frequency hopping may be intra-subframe (inter-slot) or inter-subframe. …. The system bandwidth (first subband) may be 20 MHz.), send, to the network side device, the PUCCH according to the first common configuration information and the first dedicated configuration information. (Fig. 1-4 & ¶0035 - MTC PUCCH region 314, along with the legacy PUCCH regions 312, use inter-slot frequency hopping.  Fig. 1-4 & ¶0039 - an EC-MTC PUCCH region may comprise two sub-regions (EC-MTC PUCCH sub-region 1 and EC-MTC PUCCH sub-region 2). …. Inter-subframe frequency hopping can be applied following a pattern such that the EC-MTC UE transmits PUCCH control signals on one edge of the system bandwidth (EC-MTC PUCCH sub-region 1) over N consecutive UL subframes and then switches to the other edge of the system bandwidth (EC-MTC PUCCH sub-region 2), with N≧1. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth (i.e., second  subband) support and for UEs in an enhanced coverage mode.  Fig. 1-4 & ¶0054 - UE may determine at operation 412 whether it is to frequency hop during the next subframe and, if so, whether an SRS signal is scheduled to be transmitted by the UE. Fig. 1-4 & ¶0056 - If the UE determines at operation 412 ….. after dropping the SRS in operation 414 (i.e., frequency hop during the next subframe,  see ¶0054), at operation 416 the UE may transmit …… entirely separate MTC PUCCH regions adjacent or near to the legacy PUCCH regions (i.e., with frequency hopping, see ¶0035, ¶0039)). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) to include Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support, because it provides additional flexibility in scheduling resource allocation by permitting the MTC PUCCH regions in each slot to be scheduled independently, thereby, improves link budget by reducing the number of repetitions for reduced bandwidth UEs and UEs in enhanced coverage mode. (¶0005/¶0037, Xiong)

Re. claims 2 and 9,  Bergman and Xiong teach claims 1 and 8.
Bergman further teaches wherein the first message is a system information block (SIB). (0086 - A network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. Fig.7 & ¶0145- method 7000 performed by a network node, such as an eNB … comprise transmitting 7010, to one or several UEs, a system information block (i.e., LC-SIB) which is configured for UEs having a limited UE bandwidth, LC-SIB is the first message).

Re. claim 3,  Bergman and Xiong teach claim 1.
Bergman further teaches wherein the second message is a random access response (RAR) message. (Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE.  Fig. 4 & ¶0119 - The minimum information of LC-PDCCH that needs to be carried by the new RAR (i.e., LC-RAR, second message) would typically be the DL resource block assignment for unicast LC-PDCCH (e.g., start PRB index of the 6-PRB group for MTC UE). Fig. 4 & ¶0120 - LC-PDCCH configuration info… are: ¶0122 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset); Fig.11 & ¶0163 - transmitting 11010, to a UE having a limited UE bandwidth (e.g. a Rel-13 low-complexity UE) as compared with regular UEs (e.g., UEs of earlier releases), a random access response (i.e., LC-RAR) which is configured for UEs having said limited UE bandwidth – LC-RAR / RAR is the second message).

Re. claim 10,  Bergman and Xiong teach claim 8.
Bergman further teaches wherein the second message is a random access response (RAR) message, comprising a transmission time interval (TTI) bundling level. (Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE.  Fig. 4 & ¶0119 - The minimum information of LC-PDCCH that needs to be carried by the new RAR (i.e., LC-RAR, second message) would typically be the DL resource block assignment for unicast LC-PDCCH (e.g., start PRB index of the 6-PRB group for MTC UE). Fig. 4 & ¶0120 - LC-PDCCH configuration info… are: ¶0122 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset); ¶0126 - the number of repetitions across the subframes to transmit the LC-PDCCH can be predefined to be same number of repetitions for RAR reception. Here, TTI bundling level refers to number of repetitions (i.e., repetition level) for RAR as per instant application defined at least in ¶0099. Fig.11 & ¶0163 - transmitting 11010, to a UE having a limited UE bandwidth (e.g. a Rel-13 low-complexity UE) as compared with regular UEs (e.g., UEs of earlier releases), a random access response (i.e., LC-RAR) which is configured for UEs having said limited UE bandwidth – LC-RAR / RAR is the second message).

Re. claims 4 and 11,  Bergman and Xiong teach claims 1 and 8.
Bergman further teaches wherein the first message further comprises second common configuration information of a search space, and wherein the method further 2Atty. Docket: 4657-79401 (84502103US06) comprises detecting, according to the second common configuration information, a downlink control channel in the search space. (Fig. 3 & ¶0086 - A network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. Therefore, the SIB may be referred to as LC-SIB (Low Complexity-SIB, LC-SIB is the first message). Typically, the network node broadcasts the LC-SIB to one or several UEs. Accordingly, a low-complexity UE is configured to receive a LC-SIB transmitted, e.g. broadcasted, from the network node. The LC-SIB may be configured to provide configuration of LC-PDCCH common search space.  Fig. 3 & ¶0087 - A UE obtains (e.g., acquires or receives) a unicast LC-PDCCH located in the LC-PDCCH common search space…..where each LC-PDCCH is for a different UE (i.e., where each LC-PDCCH is targeting one specific UE among a plurality of UEs)).


Re. claims 5 and 12,  Bergman and Xiong teach claims 1 and 8.
Bergman further teaches wherein the second message further comprises second dedicated configuration information of a search space, and wherein the method further comprises detecting, according to the second dedicated configuration information, a downlink control channel in the search space. (Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR (i.e., second message) contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE. Fig. 4 & ¶0114 - The UE uses or otherwise utilizes the DCI in LC-RAR to receive the initial LC-PDCCH(s). Three unicast LC-PDCCHs are illustrated in DL subframe B in FIG. 4, where each LC-PDCCH is for a different UE.  Fig. 4 & ¶0119 - The minimum information of LC-PDCCH that needs to be carried by the new RAR (i.e., LC-RAR, second message) would typically be the DL resource block assignment for unicast LC-PDCCH (e.g., start PRB index of the 6-PRB group for MTC UE)).

Re. claim 15,  Bergman teaches an  apparatus (Fig. 12, 20), comprising: at least one processor (Fig. 12, 22); and a memory (Fig. 12, 23) coupled to the apparatus and configured to store instructions that, when executed by the at least one processor (Fig. 12 & ¶0148), cause the apparatus to: send, to a user equipment (UE), a first message specific to a cell, wherein the first message comprises first common configuration information for a physical uplink control channel (PUCCH) (Fig.1-5 & ¶0017 - a method performed by a User Equipment (UE) having a limited (e.g., reduced) UE bandwidth as compared with regular UEs. The method comprises receiving, from a network node, a system information block  which is configured for UEs having said limited UE bandwidth, the system information block comprising information related to a configuration of a common search space of a physical control channel for UEs having said limited UE bandwidth.. ¶0086 - A network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. Fig.7 & ¶0145- method 7000 performed by a network node, such as an eNB … comprise transmitting 7010, to one or several UEs, a system information block (i.e., LC-SIB) which is configured for UEs having a limited UE bandwidth, LC-SIB is the first message. Fig.1-5 & ¶0092 - The LC-SIB configuration of LC-PDCCH common search space may for instance include one or more of the following parameters: ¶0103 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset). The information as disclosed in ¶0092 & ¶0103, is applicable for a group of UEs as served by a specific cell, similar to instant application at least in ¶0078), and wherein the first common configuration information is associated with a first subband and comprises a frequency hopping information for the PUCCH (Fig.1-5 & ¶0083/¶0168 – First subband refers to LTE wider system bandwidth and second subband refers to narrow/limited bandwidth for MTC/low complex devices, Here, wider system bandwidth is common configuration information for all UEs); send, to the UE, a second message specific to the UE in the cell, wherein the second message comprises first dedicated configuration information for the PUCCH (Fig.1-5 & ¶0039 - receiving, from a network node, a random access response (RAR) which is configured for UEs having said limited UE bandwidth, the random access response comprising Downlink Control Information (DCI) for the UE having said limited UE bandwidth. Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE. Fig. 4 & ¶0114 - The UE uses or otherwise utilizes the DCI in LC-RAR to receive the initial LC-PDCCH(s). Three unicast LC-PDCCHs are illustrated in DL subframe B in FIG. 4, where each LC-PDCCH is for a different UE. Fig. 4 & ¶0119 - The minimum information of LC-PDCCH that needs to be carried by the new RAR (i.e., LC-RAR, second message) would typically be the DL resource block assignment for unicast LC-PDCCH (e.g., start PRB index of the 6-PRB group for MTC UE). Fig. 4 & ¶0120 - LC-PDCCH configuration info… are: ¶0122 - Certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset); Fig.11 & ¶0163 - transmitting 11010, to a UE having a limited UE bandwidth (e.g. a Rel-13 low-complexity UE) as compared with regular UEs (e.g., UEs of earlier releases), a random access response (i.e., LC-RAR) which is configured for UEs having said limited UE bandwidth – LC-RAR / RAR is the second message), and wherein the first dedicated configuration information is associated with a second subband and comprises a code rate for the PUCCH (Fig.1-5 & ¶0083/¶0168 – First subband refers to LTE wider system bandwidth and second subband refers to narrow/limited bandwidth for MTC/low complex devices, Here, wider system bandwidth is common configuration information for all UEs. Fig.1-5 & ¶0046 – RAR (second message) may include uplink resource allocation for an uplink physical channel.  RAR may include 3-bit MCS (Code rate) information for an uplink physical channel. Fig.1-5 & ¶0047 -  RAR  (second message) which is configured for UEs having said limited UE bandwidth (second subband). Fig.4 & ¶0114 - UE uses or otherwise utlizes the DCI in LC-RAR to receive the initial LC-PDCCH(s).  Three unicast LC-PDCCHs ….where each LC-PDCCH is for a different UE);  
Even though, Bergman teaches wherein the first common configuration information is associated with a first subband and ………………………………,  Bergman does not expressly teach the claimed feature, such as “comprises a frequency hopping information for the PUCCH“; Bergman also does not expressly teach send, to the network side device, the PUCCH according to the first common configuration information and the first dedicated configuration information; Bergman also does not expressly teach receive, from the UE according to the first common configuration information and the first dedicated configuration information, the PUCCH via the second subband.
However, in the analogous art, Xiong explicitly discloses wherein the first common configuration information is associated with a first subband and comprises frequency hopping information for the PUCCH. (Fig. 1-4 & ¶0034 - separate MTC PUCCH regions may be defined adjacent or near (i.e., within a few physical resource blocks) to the legacy PUCCH regions, close to the system bandwidth edge. ….. The legacy and MTC PUCCH regions may be allocated by the eNB and the resources identified by the UE. Fig. 1-4 & ¶0035 - the MTC PUCCH region 314, along with the legacy PUCCH regions 312, use inter-slot frequency hopping.  Fig. 1-4 & ¶0036 - frequency hopping occurs to maximize frequency diversity (about a 2 dB gain) by symmetrical (or mirrored) inter-slot frequency hopping isolated to the type of PUCCH region, legacy or MTC. That is,….the MTC UEs frequency hop between physical resource blocks associated with MTC PUCCH regions but not between physical resource blocks associated with legacy PUCCH regions. Fig. 1-4 & ¶0037 - The MTC PUCCH regions may be configured in a cell- or UE-specific manner (e.g., via SIB or RRC control signaling) on a per-slot basis considering inter-slot frequency hopping. Fig. 1-4 & ¶0040 - Similar to independent per-slot MTC PUCCH starting offset configuration,  multiple MTC PUCCH starting offsets, NPUCCH.MTC_.set.()  and NPUCCH.MTC_.set.(1) may be configured in a cell- or UE-specific manner. In this case, each offset defines, rather than a subframe or slot-based offset, a different set of N subframes for inter-subframe or inter-subframe-set frequency hopping. This provides additional flexibility to schedule physical resource allocation independently for each set of N subframes. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth support and for UEs in an enhanced coverage mode.….physical structures for a PUCCH to handle retuning time for MTC UEs with reduced bandwidth support to support slot- or subframe-level frequency hopping. Fig. 1-4 & ¶0049 - In operation 402, the UE may receive PUCCH signaling from the eNB. The PUCCH signaling may indicate whether or not frequency hopping is to be used as well as the type of frequency hopping (inter-subframe or inter-slot), the number of consecutive subframes before frequency hopping if the UE is in enhanced coverage mode….Both the legacy and MTC parameters may be signaled by higher layer control signaling, via cell-specific signaling such as the master information block (MIB) or an existing or new system information block (SIB) or UE-specific dedicated RRC signaling.  Fig. 1-4 & ¶0050 - The PUCCH allocation may comprise PUCCH resources for frequency hopping. The frequency hopping may be intra-subframe (inter-slot) or inter-subframe. …. The system bandwidth (first subband) may be 20 MHz.), receive, from the UE according to the first common configuration information and the first dedicated configuration information, the PUCCH via the second subband. (Fig. 1-4 & ¶0035 - MTC PUCCH region 314, along with the legacy PUCCH regions 312, use inter-slot frequency hopping.  Fig. 1-4 & ¶0039 - an EC-MTC PUCCH region may comprise two sub-regions (EC-MTC PUCCH sub-region 1 and EC-MTC PUCCH sub-region 2). …. Inter-subframe frequency hopping can be applied following a pattern such that the EC-MTC UE transmits PUCCH control signals on one edge of the system bandwidth (EC-MTC PUCCH sub-region 1) over N consecutive UL subframes and then switches to the other edge of the system bandwidth (EC-MTC PUCCH sub-region 2), with N≧1. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth (i.e., second  subband) support and for UEs in an enhanced coverage mode.  Fig. 1-4 & ¶0054 - UE may determine at operation 412 whether it is to frequency hop during the next subframe and, if so, whether an SRS signal is scheduled to be transmitted by the UE. Fig. 1-4 & ¶0056 - If the UE determines at operation 412 ….. after dropping the SRS in operation 414 (i.e., frequency hop during the next subframe,  see ¶0054), at operation 416 the UE may transmit …… entirely separate MTC PUCCH regions adjacent or near to the legacy PUCCH regions (i.e., with frequency hopping, see ¶0035, ¶0039)). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) to include Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support, because it provides additional flexibility in scheduling resource allocation by permitting the MTC PUCCH regions in each slot to be scheduled independently, thereby, improves link budget by reducing the number of repetitions for reduced bandwidth UEs and UEs in enhanced coverage mode. (¶0005/¶0037, Xiong)

Re. claim 16,  Bergman and Xiong teach claim 15.
Bergman further teaches wherein the first message is a system information block (SIB) (Fig. 3 & ¶0086 - A network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. Therefore, the SIB may be referred to as LC-SIB (Low Complexity-SIB, LC-SIB is the first message)) and the second message is a random access response (RAR) message (Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE).


Re. claim 17,  Bergman and Xiong teach claim 15.
Bergman further teaches wherein the first message further comprises second common configuration information of a search space, and wherein the at least one processor is configured to execute the instructions to further cause the apparatus to send, according to the second common configuration information, a downlink control channel in the search space (Fig. 3 & ¶0086 - A network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. Therefore, the SIB may be referred to as LC-SIB (Low Complexity-SIB, LC-SIB is the first message). Typically, the network node broadcasts the LC-SIB to one or several UEs. Accordingly, a low-complexity UE is configured to receive a LC-SIB transmitted, e.g. broadcasted, from the network node. The LC-SIB may be configured to provide configuration of LC-PDCCH common search space.  Fig. 3 & ¶0087 - A UE obtains (e.g., acquires or receives) a unicast LC-PDCCH located in the LC-PDCCH common search space…..where each LC-PDCCH is for a different UE (i.e., where each LC-PDCCH is targeting one specific UE among a plurality of UEs)).

Re. claim 18,  Bergman and Xiong teach claim 15.
Bergman further teaches wherein the second message further comprises second dedicated configuration information of a search space, and wherein the at least one processor is configured to execute the instructions to further cause the apparatus to send, according to the second dedicated configuration information, a downlink control channel in the search space. (Fig. 4 & ¶0113 - The network node (e.g., the eNB) responds to the UE with an LC-RAR (i.e., second message). The LC-RAR (i.e., second message) contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE. Fig. 4 & ¶0114 - The UE uses or otherwise utilizes the DCI in LC-RAR to receive the initial LC-PDCCH(s). Three unicast LC-PDCCHs are illustrated in DL subframe B in FIG. 4, where each LC-PDCCH is for a different UE.  Fig. 4 & ¶0119 - The minimum information of LC-PDCCH that needs to be carried by the new RAR (i.e., LC-RAR, second message) would typically be the DL resource block assignment for unicast LC-PDCCH (e.g., start PRB index of the 6-PRB group for MTC UE)).
 

Claims 6-7, 13-14 and 19-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Bergman, in view of Xiong, further in view of Lee et al. (2018/0076924), Lee hereinafter.

Re. claims 6 and 13,  Bergman and Xiong teach claims 1 and 8.
Yet, Bergman does not expressly teach wherein the first message comprises multiple sets of common configuration information for the PUCCH which are associated with subbands, and wherein the method further comprises determining, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on an identifier of the UE. 
However, in the analogous art, Xiong explicitly discloses wherein the first message comprises multiple sets of common configuration information for the PUCCH which are associated with subbands (Fig. 1-4 & ¶0037 - The MTC PUCCH regions may be configured in a cell….specific manner (e.g., via SIB or RRC control signaling) on a per-slot basis considering inter-slot frequency hopping. Fig. 1-4 & ¶0040 - Similar to independent per-slot MTC PUCCH starting offset configuration,  multiple MTC PUCCH starting offsets, NPUCCH.MTC_.set.()  and NPUCCH.MTC_.set.(1) may be configured in a cell…specific manner. In this case, each offset defines, rather than a subframe or slot-based offset, a different set of N subframes for inter-subframe or inter-subframe-set frequency hopping. This provides additional flexibility to schedule physical resource allocation independently for each set of N subframes. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth support and for UEs in an enhanced coverage mode.….physical structures for a PUCCH to handle retuning time for MTC UEs with reduced bandwidth support to support slot- or subframe-level frequency hopping).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) to include Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support, because it provides additional flexibility in scheduling resource allocation by permitting the MTC PUCCH regions in each slot to be scheduled independently, thereby, improves link budget by reducing the number of repetitions for reduced bandwidth UEs and UEs in enhanced coverage mode. (¶0005/¶0037, Xiong)
Yet, Bergman and Xiong do not expressly teach wherein the method further comprises determining, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on an identifier of the UE.
However, in the analogous art, Lee explicitly discloses wherein the method further comprises determining, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on an identifier of the UE. (Fig. 3 & ¶0106 - a downlink system bandwidth 301 may include two or more DL subbands 302 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M) that may be preconfigured or used for a reduced BW WTRU. Fig. 3-19 & ¶0130 - The WTRU-specific D-subband may be determined as a function of a PRACH preamble transmitted. …. a D-subband index may be determined based on the PRACH preamble transmitted and the WTRU may receive the corresponding RAR in the D-subband index associated with the PRACH preamble. Fig. 3 & ¶0136 - a PRACH resource 601 mapped to a number of D-subbands 602 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M)….. the WTRU-specific D-subband may be determined as a function of a WTRU-ID (e.g., a C-RNTI, an international mobile subscriber identity (IMSI), and the like). ….. a modulo operation may be used to determine the WTRU-specific D-subband). 

    PNG
    media_image2.png
    226
    486
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) and Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support to include Lee’s invention of  multi-subband based transmission for a wireless transmit/receive unit (WTRU) with reduced capability and coverage enhancement, because it provides an efficient and flexible coverage enhancement (CE) techniques for coverage enhanced capable WTRU operating with reduced bandwidth, hence, lowering cost of the WTRU to function with limited WTRU capability for certain wireless applications. (¶0002/¶0060, Lee)

Re. claims 7 and 14,  Bergman, Xiong and Lee teach claims 6 and 13.
Yet, Bergman and Xiong do not expressly teach wherein determining that the first common configuration information is associated with the first subband comprises: determining, based on the identifier, a UlE group to which the UE belongs; and determining, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on a mapping relationship between the UE group and the first common configuration information.
However, in the analogous art, Lee explicitly discloses wherein determining that the first common configuration information is associated with the first subband comprises: determining, based on the identifier, a UlE group to which the UE belongs; and determining, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on a mapping relationship between the UE group and the first common configuration information. (Fig. 3 & ¶0106 - a downlink system bandwidth 301 may include two or more DL subbands 302 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M) that may be preconfigured or used for a reduced BW WTRU. Fig. 3-19 & ¶0130 - The WTRU-specific D-subband may be determined as a function of a PRACH preamble transmitted. …. a D-subband index may be determined based on the PRACH preamble transmitted and the WTRU may receive the corresponding RAR in the D-subband index associated with the PRACH preamble. Fig. 3 & ¶0136 - FIG. 6 is a diagram of an example of D-subband mapping based on the WTRU-ID…..a PRACH resource 601 mapped to a number of D-subbands 602 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M)….. the WTRU-specific D-subband may be determined as a function of a WTRU-ID (e.g., a C-RNTI, an international mobile subscriber identity (IMSI), and the like). ….. a modulo operation may be used to determine the WTRU-specific D-subband. )

    PNG
    media_image2.png
    226
    486
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) and Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support to include Lee’s invention of  multi-subband based transmission for a wireless transmit/receive unit (WTRU) with reduced capability and coverage enhancement, because it provides an efficient and flexible coverage enhancement (CE) techniques for coverage enhanced capable WTRU operating with reduced bandwidth, hence, lowering cost of the WTRU to function with limited WTRU capability for certain wireless applications. (¶0002/¶0060, Lee)
Re. claim 19,  Bergman and Xiong teach claim 15.
Yet, Bergman do not expressly teach wherein the first message comprises multiple sets of common configuration information for the PUCCH which are associated with subbands, and wherein the at least one processor is configured to execute the instructions to further cause the apparatus to determine, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on an identifier of the UE.
However, in the analogous art, Xiong explicitly discloses wherein the first message comprises multiple sets of common configuration information for the PUCCH which are associated with subbands (Fig. 1-4 & ¶0037 - The MTC PUCCH regions may be configured in a cell….specific manner (e.g., via SIB or RRC control signaling) on a per-slot basis considering inter-slot frequency hopping. Fig. 1-4 & ¶0040 - Similar to independent per-slot MTC PUCCH starting offset configuration,  multiple MTC PUCCH starting offsets, NPUCCH.MTC_.set.()  and NPUCCH.MTC_.set.(1) may be configured in a cell…specific manner. In this case, each offset defines, rather than a subframe or slot-based offset, a different set of N subframes for inter-subframe or inter-subframe-set frequency hopping. This provides additional flexibility to schedule physical resource allocation independently for each set of N subframes. Fig. 1-4 & ¶0048 - PUCCH resource allocation and frequency hopping is provided both for UEs with reduced bandwidth support and for UEs in an enhanced coverage mode.….physical structures for a PUCCH to handle retuning time for MTC UEs with reduced bandwidth support to support slot- or subframe-level frequency hopping).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) to include Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support, because it provides additional flexibility in scheduling resource allocation by permitting the MTC PUCCH regions in each slot to be scheduled independently, thereby, improves link budget by reducing the number of repetitions for reduced bandwidth UEs and UEs in enhanced coverage mode. (¶0005/¶0037, Xiong)
Yet, Bergman and Xiong do not expressly teach wherein the at least one processor is configured to execute the instructions to further cause the apparatus to determine, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on an identifier of the UE.
However, in the analogous art, Lee explicitly discloses wherein the at least one processor is configured to execute the instructions to further cause the apparatus to determine, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on an identifier of the UE. (Fig. 3 & ¶0106 - a downlink system bandwidth 301 may include two or more DL subbands 302 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M) that may be preconfigured or used for a reduced BW WTRU. Fig. 3-19 & ¶0130 - The WTRU-specific D-subband may be determined as a function of a PRACH preamble transmitted. …. a D-subband index may be determined based on the PRACH preamble transmitted and the WTRU may receive the corresponding RAR in the D-subband index associated with the PRACH preamble. Fig. 3 & ¶0136 - a PRACH resource 601 mapped to a number of D-subbands 602 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M)….. the WTRU-specific D-subband may be determined as a function of a WTRU-ID (e.g., a C-RNTI, an international mobile subscriber identity (IMSI), and the like). ….. a modulo operation may be used to determine the WTRU-specific D-subband). 

    PNG
    media_image2.png
    226
    486
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) and Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support to include Lee’s invention of  multi-subband based transmission for a wireless transmit/receive unit (WTRU) with reduced capability and coverage enhancement, because it provides an efficient and flexible coverage enhancement (CE) techniques for coverage enhanced capable WTRU operating with reduced bandwidth, hence, lowering cost of the WTRU to function with limited WTRU capability for certain wireless applications. (¶0002/¶0060, Lee)


Re. claim 20,  Bergman, Xiong and Lee teach claim 19.
Yet, Bergman and Xiong do not expressly teach wherein the apparatus is configured to determine that the first common configuration information is associated with the first subband by: determining, based on the identifier of the UE, a UE group to which the UE belongs; and determining, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on a mapping relationship between the UE group and the first common configuration information.
However, in the analogous art, Lee explicitly discloses wherein the apparatus is configured to determine that the first common configuration information is associated with the first subband by: determining, based on the identifier of the UE, a UE group to which the UE belongs; and determining, from the multiple sets of the common configuration information, that the first common configuration information is associated with the first subband based on a mapping relationship between the UE group and the first common configuration information. (Fig. 3 & ¶0106 - a downlink system bandwidth 301 may include two or more DL subbands 302 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M) that may be preconfigured or used for a reduced BW WTRU. Fig. 3-19 & ¶0130 - The WTRU-specific D-subband may be determined as a function of a PRACH preamble transmitted. …. a D-subband index may be determined based on the PRACH preamble transmitted and the WTRU may receive the corresponding RAR in the D-subband index associated with the PRACH preamble. Fig. 3 & ¶0136 - FIG. 6 is a diagram of an example of D-subband mapping based on the WTRU-ID…..a PRACH resource 601 mapped to a number of D-subbands 602 (e.g., D-Subband 1, D-Subband 2, D-Subband 3, . . . D-Subband M)….. the WTRU-specific D-subband may be determined as a function of a WTRU-ID (e.g., a C-RNTI, an international mobile subscriber identity (IMSI), and the like). ….. a modulo operation may be used to determine the WTRU-specific D-subband).

    PNG
    media_image2.png
    226
    486
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bergman’s invention of PDCCH initialization for user equipment having reduced bandwidth (e.g., MTC devices) and Xiong’s invention of a system and a method for support of frequency hopping for UEs with reduced bandwidth support to include Lee’s invention of  multi-subband based transmission for a wireless transmit/receive unit (WTRU) with reduced capability and coverage enhancement, because it provides an efficient and flexible coverage enhancement (CE) techniques for coverage enhanced capable WTRU operating with reduced bandwidth, hence, lowering cost of the WTRU to function with limited WTRU capability for certain wireless applications. (¶0002/¶0060, Lee)

Response to Arguments
The examiner acknowledges the applicant’s amendments to Independent claims 1  and 15  as filed on 09/30/2022.
Earlier objection to claim 15 have been withdrawn following  amended claim languages but earlier objection  to claim 8 is still on effective as the applicant didn’t amend the claim languages despite highlighting the claim as “Currently amended” for the claim 8. Applicant is requested to amend the claim language as requested in the earlier office and, is,  also objected in the current office action.

Examiner appreciates applicant’s acknowledgement of double patenting  rejection as mentioned in page 9 of remarks as submitted on 09/30/2022. Therefore, the rejection is held in abeyance until the prosecution is concluded.

Applicant's arguments filed on 09/30/2022 have been fully considered but they are not persuasive. 

Applicant asserts that Bergman fails to teach, “receive, from a network side device, a first message specific to a cell, wherein the first message first comprises common configuration information for a physical uplink control channel (PUCCH)”. Examiner respectfully disagree with the applicant. Bergman discloses the aforesaid limitation, for example, Bergman discloses a method performed by a User Equipment (UE) having a limited (e.g., reduced) UE bandwidth as compared with regular UEs. The method comprises receiving, from a network node, a system information block  which is configured for UEs having said limited UE bandwidth, the system information block comprising information related to a configuration of a common search space of a physical control channel for UEs having said limited UE bandwidth. See ¶0017 along with Fig. 1-5. Bergman further discloses that a network node (e.g., eNB) transmits a system information block (SIB) configured for low-complexity UEs. See ¶0086 along with Fig. 1-5. Bergman also discloses that the LC-SIB configuration of LC-PDCCH common search space may for instance include one or more of the following parameters, for example, certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset). See ¶0092 & ¶0103. Here, LC-SIB is interpreted as a first message, carries system information block (SIB) from a network node (e.g.,  Fig. 1, 110a-110b / Fig. 8) for UE (Fig. 1, 120/Fig. 10) having limited bandwidth capability (e.g., Rel-13 MTC, low cost/low complexity devices), the LC-SIB also contains common configuration information for PUCCH (e.g., pucch-ResourceStartOffset). The aforesaid disclosures by Bergman, is similar to instant application at least in ¶0052, ¶0077-¶0078 & ¶0120-¶0121(where it is recited as, “a resource used to perform transmission of the first message falls within a bandwidth range in which the user equipment can receive data… the user equipment….may be low-complexity or low-cost user equipment“)  contrary to applicant’s remarks at least in pages 10-11 as submitted on  09/30/2022.
Applicant further argues  that Bergman fails to teach, “receive, from the network side device, a second message specific to the apparatus in the cell, wherein the second message comprises first dedicated configuration information for the PUCCH”. Examiner respectfully disagree with the applicant. Bergman discloses the aforesaid limitation, for example, Bergman discloses a method such as receiving, from a network node, a random access response (RAR) which is configured for UEs having said limited UE bandwidth, the random access response comprising Downlink Control Information (DCI) for the UE having said limited UE bandwidth. See ¶0039 along with Fig. 1-5. Bergman further discloses a RAR-based LC-PDCCH initialization procedure as  illustrated in Figure 4, and discloses that the network node (e.g., the eNB, e.g., Fig. 1, 110a-110b) responds to the UE (e.g., Fig. 1, 120/Fig. 10) with an LC-RAR (i.e., interpreted as a second message). The LC-RAR contains a downlink control information (DCI) for the UE. The DCI provides the initial LC-PDCCH configuration for the UE, the UE uses or otherwise utilizes the DCI in LC-RAR (i.e., interpreted as a second message) to receive the initial LC-PDCCH(s). Three unicast LC-PDCCHs are illustrated in DL subframe B in FIG. 4, where each LC-PDCCH is for a different UE. See ¶0113-¶0114. Bergman further discloses that LC-PDCCH configuration info (as  carried by the new RAR, i.e., LC-RAR) that may……. be necessary to include are: certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset); See ¶0120/¶0122 along with Fig. 4, similar to instant application at least in ¶0078, where it is recited, “RAR carries physical uplink control channel-resource start offset (pucch-ResourceStartOffset) information“, quite contrary to applicant’s remarks at least in pages 10-11 as submitted on  09/30/2022.

Applicant further asserts that Bergman's UE receives only one message from the network node, either the SIB or the RAR. This is Bergman because configures either the SIB or RAR with both common information and UE-specific information. That is, Bergman does not contemplate its UE receiving the SIB and the RAR, and thus, cannot be relied upon as disclosing a UE receiving a first message and a second message as claimed. See page 11 of remarks as submitted on  09/30/2022. Examiner respectfully disagree with such an assertion made by the applicant. 
There are two aspects of Bergman’s invention. The first aspect is  outlined in ¶0017, where it is recited as, “In a first of its aspects, the present disclosure presents a method performed by a User Equipment (UE) having a limited (e.g., reduced) UE bandwidth as compared with regular UEs. The method comprises receiving, from a network node, a system information block which is configured for UEs having said limited UE bandwidth, the system information block comprising information related to a configuration of a common search space of a physical control channel for UEs having said limited UE bandwidth“,  which is clearly in reference to first message (LC-SIB, which carries system information block (SIB) from a network node for UE having limited bandwidth capability)  as explained in the aforesaid sections along with Fig.3. The second aspect is outlined in ¶0039, where it is recited as, “In a second of its aspects, the present disclosure presents a random access (RA) procedure based method performed by a UE having a limited (e.g., reduced) UE bandwidth as compared with regular UEs. The UE having the limited UE bandwidth may be a MTC device. The method comprises receiving, from a network node, a random access response (RAR) which is configured for UEs having said limited UE bandwidth, the random access response comprising Downlink Control Information (DCI) for the UE having said limited UE bandwidth“, which is clearly in reference to second message (LC-RAR, from a network node for UE having limited bandwidth capability)  as explained in the aforesaid sections along with Fig.4.
In other words, Bergman’s invention clearly discloses two distinct messages, wherein, the first message <e.g., LC-SIB, see Fig. 3> carries system information for UE having limited bandwidth capability, similar to instant application at least in ¶0120-¶0121),  and the second message  <e.g., LC-RAR, see Fig.4>, carries certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset), similar to instant application at least in ¶0078 (recited as “RAR carries physical uplink control channel-resource start offset (pucch-ResourceStartOffset) information“). The first aspect of Bergman’s invention, relating to the first message is claimed in claim 1, where it is recited as, “A method performed by a User Equipment, UE, having a reduced UE bandwidth as compared with regular UEs, the method comprising: receiving, from a network node, a system information block which is configured for UEs having said reduced UE bandwidth, the system information block comprising information related to a configuration of a common search space of a physical control channel for UEs having said reduced UE bandwidth“. The Second aspect of Bergman’s invention, relating to the second message is claimed in claim 22, where it is recited as, “A random access, RA, procedure based method performed by a User Equipment, UE, having a reduced UE bandwidth as compared with regular UEs, the method comprising: receiving, from a network node, a random access response, RAR, which is configured for UEs having said reduced UE bandwidth, the random access response comprising Downlink Control Information, DCI, for the UE having said reduced UE bandwidth”,  quite contrary to applicant’s remarks at least in page 11 as submitted on  09/30/2022.  Fig. 3 (LC-SIB, relating to  first message, the first aspect of Bergman’s invention) and Fig. 4 (LC-RAR, relating to  second message, the second aspect of Bergman’s invention) is reproduced below as explained supra.

    PNG
    media_image3.png
    258
    782
    media_image3.png
    Greyscale

Applicant further argues that Bergman fails to disclose that  the uplink physical channel is the PUCCH,  in reference to Bergman’s disclosures to “RAR (second message) may include uplink resource allocation for an uplink physical channel.  RAR may include 3-bit MCS (Code rate) information for an uplink physical channel” in ¶0046 along with Fig. 1-5. See page 11 of remarks as submitted on  09/30/2022.  The applicant continues in page 11, “..for example, it is well known to those of ordinary skill in the art that while "RAR" in Bergman can be used to configure a physical uplink shared channel (PUSCH), but there is no PUCCH configuration in Bergman's RAR, Therefore, Bergman's RAR cannot correspond to the claimed <first dedicated configuration information for the PUCCH>”. Examiner respectfully disagree with such an assertion made by the applicant. In fact, Bergman further discloses that LC-PDCCH configuration info (as  carried by the new RAR, i.e., LC-RAR) that may……. be necessary to include are: certain PUCCH resource indicator (analogous to pucch-ResourceStartOffset); See ¶0120/¶0122 along with Fig. 4, similar to instant application at least in ¶0078, where it is recited, “RAR carries physical uplink control channel-resource start offset (pucch-ResourceStartOffset) information“.  In other words, applicant’s attempt to argue that RAR in Bergman’s disclosures can  not be used to configure PUCCH (physical uplink control channel) configuration, rather, RAR can only be used to configure PUSCH (physical uplink shared channel), is quite contrary, even to applicant’s own disclosure, at least in ¶0078, where it clearly shows that RAR carries physical uplink control channel-resource start offset (pucch-ResourceStartOffset), similar to Bergman’s disclosures at least in ¶0120/¶0122 as disclosed supra. Similarly, Begman’s disclosure in ¶0046 in reference to “RAR may include 3-bit MCS (Code rate) information for an uplink physical channel”, also, includes, physical uplink control channel (PUCCH),  quite contrary to applicant’s remarks at least in page 11 as submitted on  09/30/2022.  
Applicant further argues that the term "MCS" in Bergrman refers to "Modulation and Coding Scheme (¶0180) ". Thus, while MCS may be a related parameter for calculating the parameter known as "code rate", the MCS parameter is not the "code rate" parameter itself. See page 12 of remarks as submitted on 09/30/2022. Examiner respectfully disagree the applicant. It is well known to those of ordinary skill in the art, MCS (Modulation and coding scheme) always involves with coding rate based on the radio condition that a user device is surrounded with; a user device exchanges information relating to radio quality with a  serving base station following events triggered based on the radio condition that the user device is surrounded with, the serving base station selects an optimal modulation scheme and code rate for the UE to protect user data when data is  exchanged between the UE and the base station under varying radio condition. For example, Golitschek (2015/0237644 before EFD of the instant application,  as reported in PTO-892 with this office action as a supporting reference to examiner’s interpretation in response to applicant’s argument) discloses in ¶0030, “The modulation and coding scheme defines the modulation scheme employed for the transmission such as QPSK, 16-QAM or 64-QAM. The lower the order of the modulation, the more robust is the transmission. Thus, 64-QAM is typically used when the channel conditions are good. The modulation and coding scheme also defines a code rate for a given modulation. The code rate is chosen depending on the radio link conditions: a lower code rate can be used in poor channel conditions and a higher code rate can be used in the case of good channel conditions”.  Similarly, Kim (2016/0164581, before EFD of the instant application,  as reported in PTO-892 with this office action as a supporting reference to examiner’s interpretation in response to applicant’s argument) discloses in ¶0102 , “A different CCE aggregation level is allocated to each UE because the format or Modulation and Coding Scheme (MCS) level of control information delivered in a PDCCH for the UE is different. An MCS level defines a code rate used for data coding and a modulation order. An adaptive MCS level is used for link adaptation. In general, three or four MCS levels may be considered for control channels carrying control information.”. Similarly, Li (2018/0332597, before EFD of the instant application,  as reported in PTO-892 with this office action as a supporting reference to examiner’s interpretation in response to applicant’s argument) discloses in ¶0011, “method including receiving, from a base station, DCI including an indication of a modulation and MCS; receiving, from the base station, downlink data based on the MCS; and processing the MCS based on an MCS table among a plurality of MCS tables, with each of the plurality of MCS tables indicating modulation orders and code rates,”. In other words, Begman’s disclosure in ¶0046 in reference to  MCS (Modulation and Coding Scheme) refers to coding rates as supported by three different references (e.g., Golitschek, Kim &  Li)  as disclosed  before the effective filing date (EFD) of the instant application, quite contrary to applicant’s remarks at least in page 12 as submitted on  09/30/2022.  

There is NO specific allegations towards Xiong (2016/0226639) , hence, moot.

For these reasons, it is maintained that independent claims 1, 8 and 15 are unpatentable over Bergman, in view of Xiong.

As all other dependent claims depend either directly or indirectly from the independent claim  1, 8 and 15,  similar rationale also applies to all respective dependent claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golitschek (2015/0237644); See  ¶0030.
Kim (2016/0164581).  See ¶0102.
Li (2018/0332597).  See ¶0011.
The above references are supporting documents as used in the response to arguments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467